Citation Nr: 1809901	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right ankle.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than February 20, 2008, for the grant of Dependent's Educational Assistance (DEA) benefits under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel
INTRODUCTION

The Veteran served on active duty from February 1975 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In August 2012, the RO issued a rating decision granting service connection for the right ankle disability and awarding an initial 10 percent rating, effective March 23, 2003, the date of the Veteran's claim.  In August 2013, the RO issued a rating decision awarding DEA under 38 U.S.C. Chapter 35, effective from February 20, 2008.  And, in April 2015, the RO issued a rating decision denying the Veteran's claim for a TDIU.  The Veteran perfected an appeal as to the right ankle rating, DEA effective date, and entitlement to a TDIU.

In February 2016, the Board issued a decision denying the Veteran's claim for an initial rating in excess of 10 percent for the right ankle disability.  The matters related to TDIU and DEA benefits were remanded at that time.  Several other claims were also decided in February 2016, to include the matters related to the appropriate effective dates for the award of service connection for psoriasis, left lower extremity radiculopathy, constipation, and right hip disabilities, as well as the appropriate initial ratings for the lumbar spine, right and left lower extremity radiculopathy, right hip, right and left knee, constipation and psoriasis.  The Veteran appealed the adverse determinations within the Board's February 2016 decision to the Court of Appeals for Veterans Claims (Court).  The Court issued a Memorandum Decision in May 2017 vacating and remanding the decision as to the right ankle rating, affirming the decisions related to the effective date for the award of service connection and the initial ratings assigned for the right hip, right knee, left knee and constipation.  The decision also noted that the Veteran did not present any argument related to the appeal of the remaining claims and they were, therefore, dismissed.  Thus, the only claims remaining on appeal include whether an initial rating in excess of 10 percent is warranted for the right ankle disability, whether a TDIU is warranted and whether DEA benefits are warranted earlier than February 20, 2008.

While the Veteran did not file a formal claim for a TDIU until October 2014, he has claimed the TDIU as due to his service connected right ankle and lumbar spine.  The ratings for each of these disabilities were on appeal during the pendency of the claims decided in February 2016 and decided herein.  The TDIU claim is part of the rating claims on appeal and, therefore, has been pending since the Veteran's March 2003 claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In November 2017, the Veteran's representative submitted a VA Form 21-526b raising claims for increased evaluations for radiculopathy of both lower extremities, degenerative joint disease (DJD) of the right hip, right ankle, right knee, left knee, instability of the right knee, and entitlement to special monthly compensation for the loss of use of one or both lower extremities.  In January 2018, the RO sent the Veteran a letter suggesting that there is a pending appeal for left knee DJD, right hip DJD, right ankle DJD, right knee instability and left lower extremity radiculopathy.  The RO indicated it would process the remaining claims, but not those listed in the letter as already on appeal.  However, the RO was mistaken in referring to the claims listed as pending appeals, except for the right ankle claim, which is addressed below.  The left knee DJD, right hip DJD, right knee instability and left lower extremity radiculopathy claims were decided by the Board in February 2016.  The Court, in May 2017, affirmed the decisions as to the left knee DJD, right hip DJD, and right ankle DJD, and dismissed the appeal as to the left lower extremity radiculopathy.  These claims, therefore, are not in appeal status and the November 2017 claim should be treated as a new claim for an increase with regard to these disabilities.  Therefore, the claims for increase for left knee DJD, right hip DJD, and left lower extremity radiculopathy are referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran was last afforded a VA examination of his right ankle in February 2014.  Several months later, in October 2014, the Veteran submitted the claim for TDIU, specifically listing right ankle instability as one of the disabilities he alleges to have caused him to be unemployable.  In November 2017, the Veteran, via his representative, submitted a claim form requesting an increased rating for his right ankle disability.  Both of these actions occurring since the February 2014 examination suggest a potential worsening of the service-connected right ankle disability.  Because the Veteran's right ankle disability has seemingly worsened since the last VA examination, which occurred four years ago, the Board finds a remand is necessary in order to afford him a more contemporaneous examination of his disability.  38 U.S.C. 5103A (2012); 38 C.F.R. § 3.159(c)(4) (2017); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

With regard to the Veteran's claim for a TDIU, a review of the record shows various dates reported as when the Veteran stopped working; however, the most consistently reported date he stopped was September 30, 2005.  See September 2005 and March 2007 Veteran statements, Social Security Administration (SSA) records, and 2014 TDIU claim.  A review of the Veteran's SSA records shows that this agency found the Veteran last engaged in substantially gainful activity on September 30, 2005.  SSA also found the Veteran's skills would not be readily transferable to sedentary work given his limited functional residual capacity and his past relevant work.  The reasons for the Veteran's impairment for SSA purposes included his diabetes, obesity, lumbar spine disability, right knee disability, and psychiatric disorder.  See December 2006 SSA Decision.  In August 2005, a VA orthopaedic surgeon indicated in a clinical note that the Veteran was "unable to do any type of work that requires standing, walking, climbing, squatting, lifting, or carrying.  These limitations are permanent."  There is no evidence in the record to suggest the Veteran returned to work after September 30, 2005.  
He claims his inability to work is due to his service-connected disabilities, although prior to February 2008, the Veteran's service connected disabilities included only his lumbar spine disability, rated as 20 percent disabling; right lower extremity radiculopathy, rated as 10 percent disabling; and right ankle disability, rated as 10 percent disabling.  His combined service connected disability evaluation was 40 percent.  Since, however, the rating for the ankle disorder remains an open question, and could impact the TDIU analysis, a decision on the TDIU issue will be deferred.   

Finally, the issue of the Veteran's entitlement to an effective date prior to February 20, 2008, for the award of basic eligibility to DEA benefits must be remanded as well, because this issue is inextricably intertwined with the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the current severity of his service-connected right ankle disability.  In addition to dictating objective examination results, the examiner's report should describe the effects of the Veteran's disability on his occupational functioning and daily activities.  A complete rationale should be given for all opinions and conclusions expressed.

2.  After completing the above action, as well as any other development as may become indicated on completion of the requested action, including consideration of referral of the TDIU claim (for the period prior to February 20, 2008) to the Under Secretary for Benefits or the Director of Compensation Service for consideration of TDIU entitlement on an extra-schedular basis,  the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any benefit remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


